Name: Commission Regulation (EC) NoÃ 1945/2004 of 11 November 2004 fixing, for 2005, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas A/B and C for imports of bananas
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 12.11.2004 EN Official Journal of the European Union L 336/18 COMMISSION REGULATION (EC) No 1945/2004 of 11 November 2004 fixing, for 2005, the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas A/B and C for imports of bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community (2), and in particular Article 9(2) thereof, Whereas: (1) Member States' notifications pursuant to Article 9(1) of Regulation (EC) No 896/2001 indicate that the sum of allocations applied for is 4 941 057,500 t for all non-traditional operators A/B and 479 315,000 t for all non-traditional operators C. (2) The percentages to be applied for determining the allocations for non-traditional operators under the tariff quotas A/B and C for 2005 should therefore be fixed. (3) So that the operators have sufficient time to lodge licence applications for the first quarter of 2005, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, the allocation to be granted to each non-traditional operator for 2005 pursuant to Article 9(2) of Regulation (EC) No 896/2001 shall be the following percentage of the allocation applied for: (a) for each non-traditional operator A/B: 9,12780 %, (b) for each non-traditional operator C: 17,21206 %. Article 2 This Regulation shall enter into force on 12 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 26.4.2004, p. 52).